Exhibit 10.2.1.

EXECUTION COPY

 

BEC FUNDING II, LLC,

 

as Note Issuer

 

and

 

BOSTON EDISON COMPANY,

 

as Servicer

 

TRANSITION PROPERTY SERVICING AGREEMENT

 

Dated as of March 1, 2005

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I.

  

DEFINITIONS

   1

Section 1.01.

  

Definitions

   1

Section 1.02.

  

Other Definitional Provisions

   6

ARTICLE II.

  

APPOINTMENT AND AUTHORIZATION

   7

Section 2.01.

  

Appointment of Servicer; Acceptance of Appointment

   7

Section 2.02.

  

Authorization

   7

Section 2.03.

  

Dominion and Control Over the Transition Property

   7

ARTICLE III.

  

BILLING SERVICES

   7

Section 3.01.

  

Duties of Servicer

   7

Section 3.02.

  

Servicing and Maintenance Standards

   8

Section 3.03.

  

Certificate of Compliance

   9

Section 3.04.

  

Annual Report by Independent Public Accountants

   9

ARTICLE IV.

  

SERVICES RELATED TO PERIODIC ADJUSTMENTS; REMITTANCES AND RECONCILIATIONS

   10

Section 4.01.

  

Periodic Adjustments

   10

Section 4.02.

  

Limitation of Liability

   11

Section 4.03.

  

Remittances; Reconciliations

   12

ARTICLE V.

  

THE TRANSITION PROPERTY

   13

Section 5.01.

  

Custody of Transition Property Records

   13

Section 5.02.

  

Duties of Servicer as Custodian

   13

Section 5.03.

  

Instructions; Authority to Act

   14

Section 5.04.

  

Effective Period and Termination

   14

Section 5.05.

  

Monitoring of Third-Party Suppliers

   14

Section 5.06.

  

Monitoring and Collecting Exit Charges

   14

ARTICLE VI.

  

THE SERVICER

   15

Section 6.01.

  

Representations and Warranties of Servicer

   15

Section 6.02.

  

Indemnities of Servicer

   16

Section 6.03.

  

Limitation on Liability of Servicer and Others

   18

Section 6.04.

  

Merger or Consolidation of, or Assumption of the Obligations of, Servicer

   18

Section 6.05.

  

Boston Edison Company Not to Resign as Servicer

   19

Section 6.06.

  

Servicing Compensation

   19

Section 6.07.

  

Compliance with Applicable Law

   20

Section 6.08.

  

Access to Certain Records and Information Regarding Transition Property

   20

Section 6.09.

  

Appointments

   20

Section 6.10.

  

No Servicer Advances

   21

Section 6.11.

  

Maintenance of Operations

   21

ARTICLE VII.

  

DEFAULT

   21

Section 7.01.

  

Servicer Default

   21

Section 7.02.

  

Appointment of Successor

   22

Section 7.03.

  

Waiver of Past Defaults

   23

Section 7.04.

  

Notice of Servicer Default

   23

ARTICLE VIII.

  

MISCELLANEOUS PROVISIONS

   23

Section 8.01.

  

Amendment

   23

Section 8.02.

  

Maintenance of Accounts and Records

   24

 



--------------------------------------------------------------------------------

Section 8.03.

  

Notices

   24

Section 8.04.

  

Assignment

   26

Section 8.05.

  

Limitations on Rights of Third Parties

   26

Section 8.06.

  

Severability

   26

Section 8.07.

  

Separate Counterparts

   27

Section 8.08.

  

Headings

   27

Section 8.09.

  

Governing Law

   27

Section 8.10.

  

Assignment to Note Trustee

   27

Section 8.11.

  

Nonpetition Covenants

   27

 

EXHIBITS AND SCHEDULES

 

Exhibit A    Form of Certificate of Compliance Exhibit B    Form of Routine
True-Up Letter Exhibit C    Form of Monthly Servicer Certificate Exhibit D   
Form of Semiannual Servicer Certificate Exhibit E    Form of Annual
Reconciliation Schedule 4.01(a)    Expected Amortization Schedule

 

ANNEXES

 

Annex I    Servicing Procedures Schedule A to Annex I    Additional Servicing
Procedures Applicable to TPSs

 

ii



--------------------------------------------------------------------------------

This TRANSITION PROPERTY SERVICING AGREEMENT, dated as of March 1, 2005, is
between BEC Funding II, LLC, a Delaware limited liability company (the “Note
Issuer”), and Boston Edison Company, a Massachusetts corporation.

 

RECITALS

 

WHEREAS, pursuant to the Statute and the Financing Order, the Seller and the
Note Issuer are concurrently entering into the Sale Agreement pursuant to which
the Seller is selling to the Note Issuer the Seller’s Transition Property
created pursuant to the Statute and the Financing Order.

 

WHEREAS, in connection with the Note Issuer’s ownership of the Transition
Property and in order to collect the RTC Charge, the Note Issuer desires to
engage the Servicer to carry out the functions described herein. The Servicer
currently performs similar functions for itself with respect to its own charges
to its customers and for others. In addition, the Note Issuer desires to engage
the Servicer to act on its behalf in obtaining Periodic Adjustments from the
DTE. The Servicer desires to perform all of these activities on behalf of the
Note Issuer.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I.

DEFINITIONS

 

Section 1.01. Definitions. Whenever used in this Agreement, the following words
and phrases shall have the following meanings:

 

“Advice Letter” means any filing made with the DTE by the Servicer on behalf of
the Note Issuer to set or adjust the RTC Charge, including the Issuance Advice
Letter, a Routine Anniversary True-Up Letter, a Routine True-Up Letter or a
Non-Routine True-Up Letter.

 

“Agreement” means this Transition Property Servicing Agreement, together with
all Exhibits, Schedules and Annexes hereto, as the same may be amended and
supplemented from time to time.

 

“Annual Accountant’s Report” has the meaning set forth in Section 3.04.

 

“Applicable TPS” means, with respect to each Customer, the TPS, if any, billing
the RTC Charge to that Customer.

 

“Bills” means each of the regular monthly bills, summary bills and other bills
issued to Customers or TPSs by Boston Edison Company on its own behalf and in
its capacity as Servicer.

 

“Certificate of Compliance” has the meaning set forth in Section 3.03.

 

“Closing Date” means March 1, 2005.

 



--------------------------------------------------------------------------------

“Customers” means all classes of retail users of the Seller’s distribution
system within its geographic service territory as in effect on July 1, 1997.

 

“Declaration of Trust” means the Declaration of Trust dated as of January 26,
2005 by The Bank of New York (Delaware), a Delaware banking corporation, as
Delaware Trustee, the Massachusetts Development Finance Agency, which conducts
business as MassDevelopment and the Massachusetts Health and Educational
Facilities Authority, as the same may be amended and supplemented from time to
time.

 

“Deemed RTC Charge Payments” means the payments in respect of the RTC Charge,
which are deemed to have been received by the Servicer, directly or indirectly
(including through a TPS), from or on behalf of Customers, calculated in
accordance with Annex I hereto.

 

“DTE” means the Massachusetts Department of Telecommunications and Energy and
any successor thereto.

 

“DTE Regulations” means all regulations, rules, tariffs and laws applicable to
public utilities or TPSs, as the case may be, and promulgated by, enforced by or
otherwise within the jurisdiction of the DTE.

 

“Estimated RTC Charge Payments” means the estimated payments in respect of the
RTC Charge, which are deemed to have been received by the Servicer, directly or
indirectly (including through a TPS), from or on behalf of Customers, calculated
in accordance with Annex I hereto.

 

“Expected Amortization Schedule” means Schedule 4.01(a) hereto.

 

“Financing Order” means the order of the DTE, DTE 04-70, issued on January 21,
2005.

 

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Federal or state bankruptcy, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of 60 consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable Federal or
state bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due.

 

“Issuance Advice Letter” means the initial Issuance Advice Letter, dated
February 18, 2005, filed with the DTE pursuant to the Financing Order.

 

“Lien” means a security interest, lien, charge, pledge or encumbrance of any
kind.

 

-2-



--------------------------------------------------------------------------------

“Losses” has the meaning assigned to that term in Section 6.02(b).

 

“Monthly Servicer Certificate” has the meaning assigned to that term in Section
4.01(d)(ii).

 

“Non-Routine Periodic Adjustment” has the meaning set forth in Section
4.01(c)(i).

 

“Non-Routine True-Up Letter” means an Advice Letter filed with the DTE in
accordance with the Financing Order with respect to any Non-Routine Periodic
Adjustment, pursuant to which the related Non-Routine Periodic Adjustment will
become effective within 60 days after filing of the Non-Routine True-Up Letter,
subject to the review and approval of the DTE.

 

“Note Indenture” means the Note Indenture dated as of March 1, 2005, between the
Note Issuer and the Note Trustee, as the same may be amended and supplemented
from time to time.

 

“Note Issuer” has the meaning set forth in the preamble to this Agreement.

 

“Officer’s Certificate” means a certificate of the Servicer signed by a
Responsible Officer.

 

“Opinion of Counsel” means one or more written opinions of counsel who may be an
employee of or counsel to the party providing such opinion(s) of counsel, which
counsel shall be reasonably acceptable to the party receiving such opinion(s) of
counsel.

 

“Periodic Adjustment” means each adjustment to the RTC Charge made pursuant to
the terms of the Financing Order and in accordance with Section 4.01 hereof.

 

“Principal Balance” means, as of any Payment Date, the sum of the outstanding
principal amount of the Notes.

 

“Projected Principal Balance” means, as of any Payment Date, the sum of the
projected outstanding principal amount of the Notes for such Payment Date set
forth in the Expected Amortization Schedule.

 

“Rating Agency” means, collectively, Moody’s and Standard & Poor’s. If no such
organization or successor is any longer in existence, “Rating Agency” shall be a
nationally recognized statistical rating organization or other comparable Person
designated by the Note Issuer, notice of which designation shall be given to the
Note Trustee, the Certificate Trustee and the Servicer

 

“Rating Agency Condition” means with respect to any action, that each Rating
Agency shall have been given ten days prior written notice thereof and that each
of the Rating Agencies shall have notified the Servicer, the Note Issuer, the
Note Trustee, the Agencies and the Certificate Trustee in writing that such
action will not result in a suspension, reduction or withdrawal of the then
current rating by such Rating Agency of any Class of the Notes or any Class of
the Certificates.

 

-3-



--------------------------------------------------------------------------------

“Reconciliation Period” means the twelve-month period commencing on January 1 of
each year and ending on December 31 of each year; provided, however, that the
initial Reconciliation Period shall commence on the Closing Date and end on
December 31, 2005.

 

“Remittance” means each remittance hereunder of Estimated RTC Charge Payments by
the Servicer to the Note Trustee.

 

“Remittance Date” means each Servicer Business Day on which a Remittance is to
be made by the Servicer pursuant to Section 4.03.

 

“Remittance Excess” means the amount, if any, calculated for a particular
Reconciliation Period, by which all RTC Charge Collections during such
Reconciliation Period exceed Deemed RTC Charge Payments during such
Reconciliation Period.

 

“Remittance Period” means the twelve-month period commencing on March 1 of each
year and ending on the last day of February of each year; provided, however,
that the initial Remittance Period shall commence on the Closing Date and end on
February 28, 2006.

 

“Remittance Shortfall” means the amount, if any, calculated for a particular
Reconciliation Period, by which Deemed RTC Charge Payments during such
Reconciliation Period exceed RTC Charge Collections during such Reconciliation
Period.

 

“Required Debt Service” means, for any Remittance Period, the total dollar
amount calculated by the Servicer in accordance with Section 4.01(b)(i) as
necessary to be remitted to the Collection Account during such Remittance Period
(after giving effect to (a) the allocation and distribution of amounts on
deposit in the Reserve Subaccount at the time of calculation and which are
available for payments on the Notes, (b) any shortfalls in Required Debt Service
for any prior Remittance Period, (c) the required payment or credit of any
Remittance Excess or Remittance Shortfall during such Remittance Period and (d)
any Remittances based upon the RTC Charge in effect in the prior Remittance
Period that are expected to be realized in such Remittance Period) in order to
ensure that, as of the Payment Date immediately following the end of such
period, (i) all accrued and unpaid interest on the Notes then due shall have
been paid in full, (ii) the Principal Balance of the Notes is equal to the
Projected Principal Balance of the Notes for that Payment Date, (iii) the
balance on deposit in the Capital Subaccount equals the Required Capital Level,
(iv) the balance on deposit in the Overcollateralization Subaccount equals the
Required Overcollateralization Level and (v) all other fees, expenses and
indemnities due and owing and required or allowed to be paid under Section 8.02
of the Note Indenture as of such date shall have been paid in full; provided,
however, that, with respect to any Periodic Adjustment occurring after the last
Scheduled Maturity Date for any Notes, the Required Debt Service shall be
calculated to ensure that sufficient amounts will be collected to retire such
Notes in full as of the earlier of (x) the next Payment Date and (y) the Final
Maturity Date for such Notes.

 

“Responsible Officer” means the chief executive officer, the president, any vice
president, the treasurer, any assistant treasurer, the clerk, any assistant
clerk, the controller or the director of corporate finance and cash management
of the Servicer.

 

-4-



--------------------------------------------------------------------------------

“Retirement of the Notes” means the day on which the final payment is made to
the Note Trustee in respect of the last outstanding Note.

 

“Routine Anniversary True-Up Letter” means a Routine True-Up Letter filed with
the DTE on or prior to March 15 in each year in respect of an annual Periodic
Adjustment. The Routine Anniversary True-Up Letter will become effective on the
first calendar day of the next succeeding calendar month after filing, or such
date as may be specified in such Routine Anniversary True-Up Letter, so long as
such effective date is at least 15 days after the filing of such Routine
Anniversary True-Up Letter.

 

“Routine True-Up Letter” means an Advice Letter filed with the DTE in respect of
a Periodic Adjustment, substantially in the form of Exhibit B hereto. The
Routine True-Up Letter will become effective on the first calendar day of the
next succeeding calendar month after filing, or such date as may be specified in
such Routine True-Up Letter, so long as such effective date is at least 15 days
after the filing of such Routine True-Up Letter.

 

“RTC Charge” means the portion (which may become all) of the Seller’s Transition
Charge designated pursuant to the Financing Order as the RTC Charge, as the same
may be adjusted from time to time as provided in the Financing Order.

 

“RTC Charge Collections” means the Estimated RTC Charge Payments remitted to the
Collection Account.

 

“Sale Agreement” means the Transition Property Sale Agreement dated as of March
1, 2005, between Boston Edison Company, as Seller, and the Note Issuer, as the
same may be amended and supplemented from time to time.

 

“Seller” means Boston Edison Company, a Massachusetts corporation, and its
permitted successors and assigns under the Sale Agreement.

 

“Semiannual Servicer Certificate” has the meaning assigned to that term in
Section 4.01(d)(iii).

 

“Servicer” means Boston Edison Company, as the servicer of the Transition
Property, or each successor (in the same capacity) pursuant to Section 6.04 or
7.02.

 

“Servicer Business Day” means any Business Day on which the Servicer’s offices
in the Commonwealth of Massachusetts are open for business.

 

“Servicer Default” means an event specified in Section 7.01.

 

“Servicing Fee” has the meaning set forth in Section 6.06(a).

 

“Statute” means Chapter 164 of the Massachusetts Acts of 1997, entitled an Act
Relative to Restructuring the Electric Utility Industry in the Commonwealth,
Regulating the Provision of Electricity and Other Services, and Promoting
Enhanced Consumer Protections Therein.

 

“Termination Notice” has the meaning assigned to that term in Section 7.01.

 

-5-



--------------------------------------------------------------------------------

“TPS” means a third party supplier of energy who has entered into a TPS Service
Agreement with the Servicer.

 

“TPS Service Agreement” means an agreement between a third party supplier of
energy and the Servicer pursuant to which such third party supplier of energy
bills and collects the RTC Charge to and from Customers in accordance with DTE
Regulations, the Financing Order and the guidelines described in Schedule A to
Annex I.

 

“Transition Charge” means the “access charge” as defined in Boston Edison
Company’s Restructuring Settlement Agreement, D.P.U. Docket Nos. 96-100 and
96-23 and subsequent filings with the DTE pursuant thereto.

 

“Transition Property” means the transition property that exists under Order 6 of
the Financing Order and is sold by the Seller to the Note Issuer under the Sale
Agreement.

 

“Transition Property Records” has the meaning assigned to that term in Section
5.01.

 

“Weighted Average Days Outstanding” means the weighted average number of days
Boston Edison Company’s monthly retail customer bills remain outstanding during
the calendar year immediately preceding the calculation thereof pursuant to
Section 4.01(b)(i). For all purposes of this Agreement, the calculation of
Weighted Average Days Outstanding pursuant to Section 4.01(b)(i) shall become
effective on April 1 of each year. The initial Weighted Average Days Outstanding
shall be 41 days until updated pursuant to Section 4.01(b)(i) of this Agreement.

 

Section 1.02. Other Definitional Provisions.

 

(a) Capitalized terms used herein and not otherwise defined herein have the
meanings assigned to them in the Note Indenture.

 

(b) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

 

(c) The words “hereof,” “herein,” “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section, Schedule, Exhibit and Annex
references contained in this Agreement are references to Sections, Schedules,
Exhibits and Annexes in or to this Agreement unless otherwise specified; and the
term “including” shall mean “including without limitation.”

 

(d) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter forms of such terms.

 

-6-



--------------------------------------------------------------------------------

 

ARTICLE II.

APPOINTMENT AND AUTHORIZATION

 

Section 2.01. Appointment of Servicer; Acceptance of Appointment. Subject to
Section 6.05 and Article 7, the Note Issuer hereby appoints the Servicer, and
the Servicer hereby accepts such appointment, to perform the Servicer’s
obligations pursuant to this Agreement on behalf of and for the benefit of the
Note Issuer or any assignee thereof in accordance with the terms of this
Agreement and applicable law. This appointment and the Servicer’s acceptance
thereof may not be revoked except in accordance with the express terms of this
Agreement.

 

Section 2.02. Authorization. With respect to all or any portion of the
Transition Property, the Servicer is authorized and empowered by the Note Issuer
to (a) execute and deliver, on behalf of itself and/or the Note Issuer, as the
case may be, any and all instruments, documents or notices, and (b) on behalf of
itself and/or the Note Issuer, as the case may be, make any filing and
participate in proceedings of any kind with any governmental authorities,
including with the DTE. The Note Issuer shall execute and/or furnish the
Servicer such documents as have been prepared by the Servicer for execution by
the Note Issuer, and with such other documents as may be in the Note Issuer’s
possession, as the Servicer may determine to be necessary or appropriate to
enable it to carry out its servicing and administrative duties hereunder. Upon
the Servicer’s written request, the Note Issuer shall furnish the Servicer with
any powers of attorney or other documents necessary or appropriate to enable the
Servicer to carry out its duties hereunder.

 

Section 2.03. Dominion and Control Over the Transition Property. Notwithstanding
any other provision herein, the Note Issuer shall have dominion and control over
the Transition Property, and the Servicer, in accordance with the terms hereof,
is acting solely as the servicing agent and custodian for the Note Issuer with
respect to the Transition Property and the Transition Property Records. The
Servicer shall not take any action that is not authorized by this Agreement or
that shall impair the rights of the Note Issuer or the Note Trustee in the
Transition Property, in each case unless such action is required by applicable
law.

 

ARTICLE III.

BILLING SERVICES

 

Section 3.01. Duties of Servicer. The Servicer, as agent for the Note Issuer,
shall have the following duties:

 

(a) Duties of Servicer Generally.

 

(i) General Duties. The Servicer’s duties in general shall include management,
servicing and administration of the Transition Property; obtaining meter reads,
calculating electricity usage (including usage by Customers of any TPS),
billing, collection and posting of all payments in respect of the Transition
Property; responding to inquiries by Customers, the DTE, or any federal, local
or other state governmental authorities with respect to the Transition Property;
delivering Bills to Customers and TPSs, investigating and handling
delinquencies, processing and depositing collections and making periodic
remittances; furnishing periodic reports to the Note Issuer, the Note Trustee,
the Certificate Trustee and the Rating Agencies; and taking all necessary action
in connection with Periodic Adjustments as set forth

 

-7-



--------------------------------------------------------------------------------

herein. To the extent allowed by law and DTE Regulations, certain of the duties
set forth above may be performed by TPSs pursuant to TPS Service Agreements.
Without limiting the generality of this Section 3.01(a)(i), in furtherance of
the foregoing, the Servicer hereby agrees that it shall also have, and shall
comply with, the duties and responsibilities relating to data acquisition, usage
and bill calculation, billing, customer service functions, collection, payment
processing and remittance set forth in Annex I hereto.

 

(ii) DTE Regulations Control. Notwithstanding anything to the contrary in this
Agreement, the duties of the Servicer set forth in this Agreement shall be
qualified in their entirety by any DTE Regulations as in effect at the time such
duties are to be performed.

 

(b) Reporting Functions.

 

(i) Annual Reconciliation Report. The Servicer shall deliver an annual written
reconciliation report substantially in the form of Exhibit E hereto as required
by Section 4.03(b) hereof.

 

(ii) Notification of Laws and Regulations. The Servicer shall promptly notify
the Note Issuer, the Note Trustee, the Certificate Trustee and the Rating
Agencies in writing of any laws or DTE Regulations hereafter promulgated that
have a material adverse effect on the Servicer’s ability to perform its duties
under this Agreement.

 

(iii) Other Information. Upon the reasonable request of the Note Issuer, the
Note Trustee, the Certificate Trustee, or any Rating Agency, the Servicer shall
provide to such Note Issuer, Note Trustee, Certificate Trustee, or the Rating
Agencies, as the case may be, any public financial information in respect of the
Servicer, or any material information regarding the Transition Property to the
extent it is reasonably available to the Servicer, as may be reasonably
necessary and permitted by law, including all applicable DTE Regulations and
guidelines, for the Note Issuer, the Note Trustee, the Certificate Trustee, or
the Rating Agencies to monitor the Servicer’s performance hereunder.

 

(iv) Preparation of Reports to be Filed with the SEC. The Servicer shall prepare
any reports required to be filed by the Note Issuer or the Certificate Issuer
under the securities laws, including, if so required, a copy of each Semiannual
Servicer Certificate described in Section 4.01(d)(iii), the annual Certificate
of Compliance described in Section 3.03, the Annual Accountant’s Report
described in Section 3.04, and any certification required by Section 302 of the
Sarbanes-Oxley Act of 2002 and Item 601 of Regulation S-K under the Securities
Exchange Act of 1934, as amended.

 

Section 3.02. Servicing and Maintenance Standards. On behalf of the Note Issuer,
the Servicer shall (a) manage, service, administer and make collections in
respect of the Transition Property with reasonable care and in accordance with
applicable law, including all applicable DTE Regulations and guidelines, using
the same degree of care and diligence that the Servicer exercises with respect
to similar assets for its own account and, if applicable, for others; (b) follow
customary standards, policies and procedures for the industry in performing its
duties as Servicer; (c) use all reasonable efforts, consistent with its
customary servicing procedures, to bill and collect the RTC Charge; (d) file all
filings under the applicable Uniform Commercial Code

 

-8-



--------------------------------------------------------------------------------

or the Statute necessary or desirable to maintain the first priority perfected
security interest of the Note Trustee in the Transition Property and (e) comply
in all material respects with all laws and regulations applicable to and binding
on it relating to the Transition Property. The Servicer shall follow such
customary and usual practices and procedures as it shall deem necessary or
advisable in its servicing of all or any portion of the Transition Property,
which, in the Servicer’s judgment, may include the taking of legal action, at
the Note Issuer’s expense.

 

Section 3.03. Certificate of Compliance. The Servicer shall deliver to the Note
Issuer, the Note Trustee, the Certificate Trustee and the Rating Agencies on or
before March 31 of each year, commencing March 31, 2006 to and including the
March 31 succeeding the Retirement of the Notes, an Officer’s Certificate
substantially in the form of Exhibit A hereto (a “Certificate of Compliance”),
stating that: (i) a review of the activities of the Servicer during the twelve
months ended the preceding December 31 (or, in the case of the first Certificate
of Compliance to be delivered on or before March 31, 2006, the period of time
from the date of this Agreement until December 31, 2005) and of its performance
under this Agreement has been made under such Responsible Officer’s supervision,
and (ii) to the best of such Responsible Officer’s knowledge, based on such
review, the Servicer has fulfilled all of its obligations under this Agreement
in all material respects throughout such twelve months (or, in the case of the
Certificate of Compliance to be delivered on or before March 31, 2006, the
period of time from the date of this Agreement until December 31, 2005), or, if
there has been a failure to fulfill any such obligation in any material respect,
specifying each such failure known to such Responsible Officer and the nature
and status thereof.

 

Section 3.04. Annual Report by Independent Public Accountants.

 

(a) The Servicer, at the Note Issuer’s expense, shall cause a firm of
independent certified public accountants (which may provide other services to
the Servicer) to prepare, and the Servicer shall deliver to the Note Issuer, the
Note Trustee, the Certificate Trustee and the Rating Agencies, a report
addressed to the Servicer (the “Annual Accountant’s Report”), which may be
included as part of the Servicer’s customary auditing activities, for the
information and use of the Note Issuer, the Note Trustee, the Certificate
Trustee and the Rating Agencies, on or before March 31 each year, beginning
March 31, 2006 to and including the March 31 succeeding the Retirement of the
Notes, to the effect that such firm has performed certain procedures, agreed
between the Servicer and such accountants, in connection with the Servicer’s
compliance with its obligations under this Agreement during the preceding twelve
months ended December 31 (or, in the case of the first Annual Accountant’s
Report to be delivered on or before March 31, 2006, the period of time from the
date of this Agreement until December 31, 2005), identifying the results of such
procedures and including any exceptions noted.

 

(b) The Annual Accountant’s Report shall also indicate that the accounting firm
providing such report is independent of the Servicer within the meaning of Rule
101 of the Code of Professional Conduct of the American Institute of Certified
Public Accountants or any superceding or amended standard adopted by the Public
Company Accounting Oversight Board.

 

-9-



--------------------------------------------------------------------------------

 

ARTICLE IV.

SERVICES RELATED TO PERIODIC ADJUSTMENTS; REMITTANCES AND

RECONCILIATIONS

 

Section 4.01. Periodic Adjustments. From time to time, until the Retirement of
the Notes, the Servicer shall identify the need for Periodic Adjustments and
shall take all reasonable action to obtain and implement such Periodic
Adjustments, all in accordance with the following:

 

(a) Expected Amortization Schedule. The Expected Amortization Schedule is
attached hereto as Schedule 4.01(a).

 

(b) Routine Periodic Adjustments and Yearly Filings.

 

(i) Routine Anniversary Periodic Adjustments and Filings. For the purpose of
preparing a Routine Anniversary True-Up Letter, the Servicer shall: (A) update
the assumptions underlying the calculation of the RTC Charge, including energy
usage volume, the rate of charge-offs and estimated expenses and fees of the
Note Issuer and the Certificate Issuer to the extent not fixed, in each case for
the Remittance Period beginning on March 1 of such year; (B) update the
calculation of Weighted Average Days Outstanding; (C) determine the Required
Debt Service for such Remittance Period based upon such updated assumptions; and
(D) determine the RTC Charge to be charged during such Remittance Period based
upon such Required Debt Service. The Servicer shall file a Routine Anniversary
True-Up Letter with the DTE no later than March 15 of each year (no later than
March 15, 2006 for the first Routine Anniversary True-Up Letter).

 

(ii) Routine Periodic Adjustments. The Servicer shall file a Routine True-Up
Letter at least 15 days before the end of any calendar quarter or Payment Date
at such times as it may reasonably determine to meet the Required Debt Service
for the then current Remittance Period, provided, however, that the Servicer
shall promptly file a Routine True-Up Letter not later than September 15 of each
year (A) in the event that the amount on deposit in the Note Issuer’s
Overcollateralization Subaccount and Capital Subaccount has been, or will be,
reduced to zero on any Payment Date, and (B) in any event, commencing September
15, 2013, until the Retirement of the Notes.

 

(iii) Periodic Adjustments. The Servicer shall take all reasonable actions and
make all reasonable efforts to secure any Periodic Adjustments.

 

(c) Non-Routine Periodic Adjustments.

 

(i) Whenever the Servicer determines that the existing model for calculating the
RTC Charge should be amended or revised, subject to the consent of the Note
Issuer under the conditions set forth in Section 3.18 of the Note Indenture, the
Servicer shall file a Non-Routine True-Up Letter with the DTE designating the
adjustments to such model and any corresponding adjustments to the RTC Charge
(collectively, a “Non-Routine Periodic Adjustment”), subject to the review and
approval of the DTE pursuant to the Financing Order.

 

(ii) The Servicer shall take all reasonable actions and make all reasonable
efforts to secure any Non-Routine Periodic Adjustments.

 

-10-



--------------------------------------------------------------------------------

(iii) The Servicer shall implement any resulting adjustments to the model and
any resulting revised RTC Charge as of the effective date of the Non-Routine
True-Up Letter.

 

(d) Reports.

 

(i) Notification of Advice Letter Filings and Periodic Adjustments. Whenever the
Servicer files an Advice Letter with the DTE, the Servicer shall send a copy of
such filing to the Note Issuer, the Note Trustee, the Certificate Trustee and
the Rating Agencies concurrently therewith. If any Periodic Adjustment requested
in any such Advice Letter filing does not become effective on the applicable
date as provided by the Financing Order, the Servicer shall notify the Note
Issuer, the Note Trustee, the Certificate Trustee and the Rating Agencies by the
end of the second Servicer Business Day after such applicable date.

 

(ii) Monthly Servicer Certificate. So long as any Notes are outstanding, not
later than fifteen (15) days after the end of each month after the Certificates
are issued (excluding March, 2005), or if such day is not a Servicer Business
Day, the next succeeding Servicer Business Day, the Servicer shall deliver a
written report substantially in the form of Exhibit C hereto (the “Monthly
Servicer Certificate”) to the Note Issuer, the Note Trustee, the Certificate
Trustee and the Rating Agencies.

 

(iii) Semiannual Servicer Certificate. So long as any Notes are outstanding, not
later than the Servicer Business Day immediately preceding each Payment Date,
the Servicer shall deliver a written report substantially in the form of Exhibit
D hereto (the “Semiannual Servicer Certificate”) to the Note Issuer, the Note
Trustee, the Certificate Trustee and the Rating Agencies.

 

(iv) TPS Reports. The Servicer shall provide to the Rating Agencies, upon
request, any publicly available reports filed by the Servicer with the DTE (or
otherwise made publicly available by the Servicer) relating to TPSs and any
other non-confidential and non-proprietary information relating to TPSs
reasonably requested by the Rating Agencies.

 

Section 4.02. Limitation of Liability.

 

(a) The Note Issuer and the Servicer expressly agree and acknowledge that:

 

(i) In connection with any Periodic Adjustment, the Servicer is acting solely in
its capacity as the servicing agent hereunder.

 

(ii) Neither the Servicer nor the Note Issuer shall be responsible in any manner
for, and shall have no liability whatsoever as a result of, any action,
decision, ruling or other determination made or not made, or any delay (other
than any delay resulting from the Servicer’s failure to file the applications
required by Section 4.01 in a timely and correct manner or other material breach
by the Servicer of its duties under this Agreement that materially and adversely
affects the Periodic Adjustments), by the DTE in any way related to the
Transition Property or in connection with any Periodic Adjustment or Non-Routine
Periodic Adjustment, the subject of any filings under Section 4.01, any proposed
Periodic Adjustment or Non-Routine Periodic Adjustment, or the approval of the
RTC Charge and the adjustments thereto.

 

-11-



--------------------------------------------------------------------------------

(iii) The Servicer shall have no liability whatsoever relating to the
calculation of the RTC Charge and the adjustments thereto (including any
Non-Routine Periodic Adjustment), including as a result of any inaccuracy of any
of the assumptions made in such calculation regarding expected energy usage
volume, the rate of charge-offs, estimated expenses and fees of the Note Issuer
and the Certificate Issuer, so long as the Servicer has not acted in a grossly
negligent manner in connection therewith, nor shall the Servicer have any
liability whatsoever as a result of any Person, including the Noteholders or the
Certificateholders, not receiving any payment, amount or return anticipated or
expected in respect of any Note or Certificate generally, except only to the
extent that the Servicer is liable under Section 6.02 of this Agreement.

 

(b) Notwithstanding the foregoing, this Section 4.02 shall not relieve the
Servicer of any liability under Section 6.02 for any misrepresentation by the
Servicer under Section 6.01 or for any breach by the Servicer of its obligations
under this Agreement.

 

Section 4.03. Remittances; Reconciliations.

 

(a) Subject to Section 4.03(b) below, on each Servicer Business Day commencing
[45] days after the date of this Agreement, the Servicer shall cause to be made
within two (2) Servicer Business Days of deemed receipt a wire transfer of
immediately available funds to the General Subaccount of the Collection Account
in an amount equal to the Estimated RTC Charge Payments (as calculated in
accordance with Annex I hereto) received on such day and on any prior day that
was not a Servicer Business Day for which a Remittance has not previously been
made (taking into account the Weighted Average Days Outstanding in effect from
time to time). Prior to or simultaneous with each Remittance to the General
Subaccount of the Collection Account pursuant to this Section, the Servicer
shall provide written notice to the Note Trustee of each such Remittance
(including the exact dollar amount to be remitted).

 

(b) On or before each March 1, the Servicer shall calculate the amount of any
Remittance Shortfall or Remittance Excess attributable to the prior
Reconciliation Period and (A) if a Remittance Shortfall exists, the Servicer
shall make a supplemental wire transfer of immediately available funds to the
General Subaccount of the Collection Account on the next Servicer Business Day
following such calculation in the amount of such Remittance Shortfall, or (B) if
a Remittance Excess exists, the Servicer may reduce the amount of Remittances to
be made to the Note Issuer on succeeding Servicer Business Days in an amount
equal to the amount of such Remittance Excess until the balance of the
Remittance Excess has been reduced to zero. The Servicer shall deliver a written
report setting forth in reasonable detail the calculation of any Remittance
Excess or Remittance Shortfall to the Note Issuer, the Note Trustee, the
Certificate Trustee and the Rating Agencies.

 

(c) The Servicer agrees and acknowledges that it will remit Estimated RTC Charge
Payments in accordance with this Section 4.03 without any surcharge, fee,
offset, charge or other deduction except (i) as set forth in Section 4.03(b)
above and (ii) for late fees permitted by Section 6.06.

 

-12-



--------------------------------------------------------------------------------

 

ARTICLE V.

THE TRANSITION PROPERTY

 

Section 5.01. Custody of Transition Property Records. To assure uniform quality
in servicing the Transition Property and to reduce administrative costs, the
Note Issuer hereby revocably appoints the Servicer, and the Servicer hereby
accepts such appointment, to act as the agent of the Note Issuer and the Note
Trustee as custodian of any and all documents and records that the Servicer
shall keep on file, in accordance with its customary procedures, relating to the
Transition Property, including copies of the Financing Order and Advice Letters
relating thereto and all documents filed with the DTE in connection with any
Periodic Adjustment or Non-Routine Periodic Adjustment and computational records
relating thereto (collectively, the “Transition Property Records”), which are
hereby constructively delivered to the Note Trustee, as pledgee of the Note
Issuer with respect to all Transition Property.

 

Section 5.02. Duties of Servicer as Custodian.

 

(a) Safekeeping. The Servicer shall hold the Transition Property Records on
behalf of the Note Issuer and the Note Trustee and maintain such accurate and
complete accounts, records and computer systems pertaining to the Transition
Property Records on behalf of the Note Issuer and the Note Trustee as shall
enable the Note Issuer to comply with this Agreement and the Note Indenture. In
performing its duties as custodian the Servicer shall act with reasonable care,
using that degree of care and diligence that the Servicer exercises with respect
to comparable assets that the Servicer services for itself or, if applicable,
for others. The Servicer shall promptly report to the Note Issuer and the Note
Trustee any failure on its part to hold the Transition Property Records and
maintain its accounts, records and computer systems as herein provided and
promptly take appropriate action to remedy any such failure. Nothing herein
shall be deemed to require an initial review or any periodic review by the Note
Issuer or the Note Trustee of the Transition Property Records. The Servicer’s
duties to hold the Transition Property Records on behalf of the Note Issuer set
forth in this Section 5.02, to the extent such Transition Property Records have
not been previously transferred to a successor Servicer pursuant to Article VII,
shall terminate one year and one day after the earlier of the date on which (i)
the Servicer is succeeded by a successor Servicer in accordance with Article VII
hereof and (ii) no Notes are outstanding.

 

(b) Maintenance of and Access to Records. The Servicer shall maintain at all
times records and accounts that permit the Servicer to identify RTC Charges
billed. The Servicer shall maintain the Transition Property Records in Westwood,
Massachusetts or at such other office as shall be specified to the Note Issuer
and the Note Trustee by written notice at least 30 days prior to any change in
location. The Servicer shall make available for inspection to the Note Issuer
and the Note Trustee or their respective duly authorized representatives,
attorneys or auditors the Transition Property Records at such times during
normal business hours as the Note Issuer or the Note Trustee shall reasonably
request and which do not unreasonably interfere with the Servicer’s normal
operations. Nothing in this Section 5.02(b) shall affect the obligation of the
Servicer to observe any applicable law (including any DTE Regulations)
prohibiting disclosure of information regarding the Customers, and the failure
of the Servicer to provide access to such information as a result of such
obligation shall not constitute a breach of this Section 5.02(b).

 

-13-



--------------------------------------------------------------------------------

(c) Release of Documents. Upon instruction from the Note Trustee in accordance
with the Note Indenture, the Servicer shall release any Transition Property
Records to the Note Trustee, the Note Trustee’s agent or the Note Trustee’s
designee, as the case may be, at such place or places as the Note Trustee may
designate, as soon as practicable.

 

(d) Defending Transition Property Against Claims. The Servicer, on behalf of the
Noteholders and the Certificateholders, shall institute any action or proceeding
necessary to compel performance by the DTE or The Commonwealth of Massachusetts
of any of their obligations or duties under the Statute, the Financing Order or
any Advice Letter, and the Servicer agrees to take such legal or administrative
actions, including defending against or instituting and pursuing legal actions
and appearing or testifying at hearings or similar proceedings, as may be
reasonably necessary to block or overturn any attempts to cause a repeal of,
modification of or supplement to the Statute or the Financing Order or the
rights of holders of Transition Property by legislative enactment, voter
initiative or constitutional amendment that would be adverse to the Noteholders,
the Note Issuer, the Note Trustee, the Delaware Trustee, the Certificate Trustee
or the Certificateholders. The costs of any such action shall be payable from
RTC Charge Collections as an Operating Expense in accordance with the priorities
set forth in Section 8.02(d) of the Note Indenture. The Servicer’s obligations
pursuant to this Section 5.02 shall survive and continue notwithstanding the
fact that the payment of Operating Expenses pursuant to Section 8.02(d) of the
Note Indenture may be delayed (it being understood that the Servicer may be
required to advance its own funds to satisfy its obligations hereunder).

 

Section 5.03. Instructions; Authority to Act. For so long as any Notes remain
outstanding, the Servicer shall be deemed to have received proper instructions
with respect to the Transition Property Records upon its receipt of written
instructions signed by a Responsible Officer (as defined in the Note Indenture)
of the Note Trustee.

 

Section 5.04. Effective Period and Termination. The Servicer’s appointment as
custodian shall become effective as of the Closing Date and shall continue in
full force and effect until terminated pursuant to this Section 5.04. If any
Servicer shall resign as Servicer in accordance with the provisions of this
Agreement or if all of the rights and obligations of any Servicer shall have
been terminated under Section 7.01, the appointment of such Servicer as
custodian shall terminate upon appointment of a successor Servicer, subject to
the approval of the DTE, and acceptance by such successor Servicer of such
appointment.

 

Section 5.05. Monitoring of Third-Party Suppliers. From time to time, until the
Retirement of the Notes, the Servicer shall, using the same degree of care and
diligence that it exercises with respect to payments owed to it for its own
account, implement such procedures and policies as are necessary to properly
enforce the obligations of each TPS to remit RTC Charges, in accordance with the
terms and provisions of the Financing Order, the TPS Service Agreement and
Schedule A to Annex I hereto.

 

Section 5.06. Monitoring and Collecting Exit Charges. The Servicer shall, using
the same degree of care and diligence that it exercises with respect to payments
owed to it for its own account, bill and collect any exit charges to which it
may be entitled pursuant to Section 1G(g) of Chapter 164 of the Massachusetts
General Laws, and shall remit that portion of the exit

 

-14-



--------------------------------------------------------------------------------

charges representing (or allocable to) the RTC Charge together with the
Estimated RTC Charge Payments for a particular billing date.

 

ARTICLE VI.

THE SERVICER

 

Section 6.01. Representations and Warranties of Servicer. The Servicer makes the
following representations and warranties, as of the Closing Date, on which the
Note Issuer is deemed to have relied in entering into this Agreement relating to
the servicing of the Transition Property.

 

(a) Organization and Good Standing. The Servicer is duly organized and validly
existing as a corporation in good standing under the laws of The Commonwealth of
Massachusetts, with the requisite corporate power and authority to own its
properties as such properties are currently owned and to conduct its business as
such business is now conducted by it, and has the requisite corporate power and
authority to service the Transition Property and to hold the Transition Property
Records as custodian.

 

(b) Due Qualification. The Servicer is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of property
or the conduct of its business (including the servicing of the Transition
Property as required by this Agreement) shall require such qualifications,
licenses or approvals (except where the failure to so qualify or obtain such
licenses and approvals would not be reasonably likely to have a material adverse
effect on the Servicer’s business, operations, assets, revenues or properties or
adversely affect the servicing of the Transition Property).

 

(c) Power and Authority. The Servicer has the requisite corporate power and
authority to execute and deliver this Agreement and to carry out its terms; and
the execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate action on the part of the Servicer.

 

(d) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Servicer enforceable against it in accordance with its terms,
subject to applicable insolvency, reorganization, moratorium, fraudulent
transfer and other laws relating to or affecting creditors’ rights generally
from time to time in effect and to general principles of equity (including
concepts of materiality, reasonableness, good faith and fair dealing),
regardless of whether considered in a proceeding in equity or at law.

 

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not: (i) conflict with or
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time) a default under, the articles of
organization or by-laws of the Servicer, or any material indenture, agreement or
other instrument to which the Servicer is a party or by which it is bound; (ii)
result in the creation or imposition of any Lien upon any of the Servicer’s
properties pursuant to the terms of any such indenture, agreement or other
instrument; nor violate any existing law or any existing order, rule or
regulation applicable to the Servicer of any court or of any federal or state

 

-15-



--------------------------------------------------------------------------------

regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Servicer or its properties, so as to adversely
affect the Servicer, the Noteholders or the Certificateholders.

 

(f) No Proceedings. There are no proceedings pending and, to the Servicer’s
knowledge, there are no proceedings threatened and, to the Servicer’s knowledge,
there are no investigations pending or threatened, before any court, federal or
state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Servicer or its properties
involving or relating to the Servicer or the Note Issuer or, to the Servicer’s
knowledge, any other Person: (i) asserting the invalidity of this Agreement;
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement; or (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement.

 

(g) Approvals. No approval, authorization, consent, order or other action of, or
filing with, any court, federal or state regulatory body, administrative agency
or other governmental instrumentality is required in connection with the
execution and delivery by the Servicer of this Agreement, the performance by the
Servicer of the transactions contemplated hereby or the fulfillment by the
Servicer of the terms hereof, except those that have been obtained or made and
those that the Servicer is required to make in the future pursuant to Article
III or IV hereof.

 

Section 6.02. Indemnities of Servicer.

 

(a) The Servicer shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Servicer and as expressly
provided under this Section 6.02.

 

(b) The Servicer shall indemnify the Note Issuer, the Noteholders and the
Certificateholders for, and defend and hold harmless each such Person from and
against, any and all liabilities, obligations, losses, damages, payments,
claims, costs or expenses of any kind whatsoever (collectively, “Losses”) that
may be imposed on, incurred by or asserted against any such Person as a result
of (i) the Servicer’s willful misconduct or gross negligence in the performance
of its duties or observance of its covenants under this Agreement (including the
Servicer’s willful misconduct or gross negligence relating to the maintenance
and custody by the Servicer, as custodian, of the Transition Property Records)
or (ii) the Servicer’s breach in any material respect of any of its
representations or warranties in this Agreement; provided, however, that the
Servicer shall not be liable for any Losses resulting from the willful
misconduct or gross negligence of any such indemnified person; and, provided,
further, that the Noteholders and the Certificateholders shall be entitled to
enforce their rights and remedies against the Servicer under this Section
6.02(b) solely through a cause of action brought for their benefit by the Note
Trustee or the Certificate Trustee, as the case may be; and; provided, further,
that the Servicer shall not be liable for any Losses, regardless of when
incurred, after the Notes and the Certificates have been paid in full, except as
provided in Section 6.02(c).

 

(c) The Servicer shall indemnify and hold harmless the Note Trustee, the
Delaware Trustee, the Certificate Trustee, the Certificate Issuer and the
Agencies and any of their

 

-16-



--------------------------------------------------------------------------------

respective affiliates, officials, officers, directors, employees and agents
(each an “Indemnified Person”) for, and defend and hold harmless each such
Person from and against, any and all Losses imposed on, incurred by or asserted
against any of such Indemnified Persons as a result of: (i) the Servicer’s
willful misconduct or gross negligence in the performance of its duties or
observance of its covenants under this Agreement (including the Servicer’s
willful misconduct or gross negligence relating to the maintenance and custody
by the Servicer, as custodian, of the Transition Property Records) or (ii) the
Servicer’s breach in any material respect of any of its representations or
warranties in this Agreement; provided, however, that the Servicer shall not be
liable for any Losses resulting from the willful misconduct or gross negligence
of such Indemnified Person or resulting from a breach of a representation or
warranty made by such Indemnified Person in any of the Basic Documents that
gives rise to the Servicer’s breach. The Servicer shall not be required to
indemnify an Indemnified Person for any amount paid or payable by such
Indemnified Person in the settlement of any action, proceeding or investigation
without the written consent of the Servicer, which consent shall not be
unreasonably withheld. Promptly after receipt by an Indemnified Person of notice
of its involvement in any action, proceeding or investigation, such Indemnified
Person shall, if a claim for indemnification in respect thereof is to be made
against the Servicer under this Section 6.02(c), notify the Servicer in writing
of such involvement. Failure by an Indemnified Person to so notify the Servicer
shall relieve the Servicer from the obligation to indemnify and hold harmless
such Indemnified Person under this Section 6.02(c) only to the extent that the
Servicer suffers actual prejudice as a result of such failure. With respect to
any action, proceeding or investigation brought by a third party for which
indemnification may be sought under this Section 6.02(c), the Servicer shall be
entitled to assume the defense of any such action, proceeding or investigation.
Upon assumption by the Servicer of the defense of any such action, proceeding or
investigation, the Indemnified Person shall have the right to participate in
such action or proceeding and to retain its own counsel. The Servicer shall be
entitled to appoint counsel of the Servicer’s choice at the Servicer’s expense
to represent the Indemnified Person in any action, proceeding or investigation
for which a claim of indemnification is made against the Servicer under this
Section 6.02(c) (in which case the Servicer shall not thereafter be responsible
for the fees and expenses of any separate counsel retained by the Indemnified
Person except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the Indemnified Person. Notwithstanding the
Servicer’s election to appoint counsel to represent the Indemnified Person in an
action, proceeding or investigation, the Indemnified Person shall have the right
to employ separate counsel (including local counsel), and the Servicer shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel chosen by the Servicer to represent the Indemnified Person would
present such counsel with a conflict of interest, (ii) the actual or potential
defendants in, or targets of, any such action include both the Indemnified
Person and the Servicer and the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to the Servicer, (iii) the Servicer shall
not have employed counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person within a reasonable time after notice of the
institution of such action or (iv) the Servicer shall authorize the Indemnified
Person to employ separate counsel at the expense of the Servicer.
Notwithstanding the foregoing, the Servicer shall not be obligated to pay for
the fees, costs and expenses of more than one separate counsel for the
Indemnified Persons other than local counsel. The Servicer will not, without the
prior written consent of the Indemnified Person, settle or compromise or consent
to the entry of any judgment

 

-17-



--------------------------------------------------------------------------------

with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification may be sought under this Section 6.02(c)
(whether or not the Indemnified Person is an actual or potential party to such
claim or action) unless such settlement, compromise or consent includes an
unconditional release of the Indemnified Person from all liability arising out
of such claim, action, suit or proceeding.

 

(d) Indemnification under Sections 6.02(b) and 6.02(c) shall include reasonable
fees and out-of-pocket expenses of investigation and litigation (including
reasonable attorneys’ fees and expenses), except as otherwise provided in this
Agreement.

 

(e) For purposes of Section 6.02(b) and 6.02(c), in the event of the termination
of the rights and obligations of Boston Edison Company (or any successor thereto
pursuant to Section 6.04) as Servicer pursuant to Section 7.01, or a resignation
by such Servicer pursuant to this Agreement, such Servicer shall be deemed to be
the Servicer pending appointment of a successor Servicer pursuant to Section
7.02.

 

(f) The indemnities contained in this Section 6.02 shall survive the
registration or termination of the Note Trustee, the Certificate Trustee or the
Delaware Trustee or the termination of this Agreement.

 

Section 6.03. Limitation on Liability of Servicer and Others. Except as
otherwise provided under this Agreement, neither the Servicer nor any of the
directors, officers, employees or agents of the Servicer shall be liable to the
Note Issuer or any other Person for any action taken or for refraining from the
taking of any action pursuant to this Agreement or for errors in judgment;
provided, however, that this provision shall not protect the Servicer or any
director, officer, employee or agent of the Servicer against any liability that
would otherwise be imposed by reason of willful misconduct or gross negligence
in the performance of duties under this Agreement. The Servicer and any
director, officer, employee or agent of the Servicer may rely in good faith on
the advice of counsel reasonably acceptable to the Note Trustee or on any
document of any kind, prima facie properly executed and submitted by any Person,
respecting any matters arising under this Agreement.

 

Except as provided in this Agreement, the Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action relating to the
Transition Property.

 

Section 6.04. Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (a) into which the Servicer may be merged or consolidated,
(b) which may result from any merger or consolidation to which the Servicer
shall be a party or (c) which may succeed to the properties and assets of the
Servicer substantially as a whole, which Person in any of the foregoing cases
executes an agreement of assumption to perform every obligation of the Servicer
hereunder, shall be the successor to the Servicer under this Agreement without
further act on the part of any of the parties to this Agreement; provided,
however, that (i) immediately after giving effect to such transaction, no
Servicer Default and no event which, after notice or lapse of time, or both,
would become a Servicer Default shall have occurred and be continuing, (ii) the
Servicer shall have delivered to the Note Issuer and the Note Trustee an
Officers’ Certificate stating that such consolidation, merger or succession and
such agreement of assumption comply with this Section and that all conditions
precedent provided for in this

 

-18-



--------------------------------------------------------------------------------

Agreement relating to such transaction have been complied with, (iii) the
Servicer shall have delivered to the Note Issuer and the Note Trustee an Opinion
of Counsel either (A) stating that, in the opinion of such counsel, all
statutory filings to be made by the Servicer, including filings with the DTE
pursuant to the Statute and filings under the applicable UCC, have been executed
and filed that are necessary to preserve and protect fully the interests of the
Note Issuer and the Note Trustee in the Transition Property and reciting the
details of such filings or (B) stating that, in the opinion of such counsel, no
such action shall be necessary to preserve and protect such interests and (iv)
the Rating Agencies shall have received prior written notice of such
transaction. When any Person acquires the properties and assets of the Servicer
substantially as a whole and becomes the successor to the Servicer in accordance
with the terms of this Section 6.04, then upon satisfaction of all of the other
conditions of this Section 6.04, the Servicer shall automatically and without
further notice be released from all its obligations hereunder.

 

Section 6.05. Boston Edison Company Not to Resign as Servicer. Subject to the
provisions of Section 6.04, Boston Edison Company shall not resign from the
obligations and duties hereby imposed on it as Servicer under this Agreement
except upon either (a) a determination by Boston Edison that the performance of
its duties under this Agreement shall no longer be permissible under applicable
law or (b) satisfaction of the following: (i) the Rating Agency Condition shall
have been satisfied (except that with respect to Moody’s it shall be sufficient
to provide ten days prior notice) and (ii) the DTE shall have approved such
resignation. Notice of any such determination permitting the resignation of
Boston Edison Company shall be communicated to the Note Issuer, the Note
Trustee, the Certificate Trustee and the Rating Agencies at the earliest
practicable time (and, if such communication is not in writing, shall be
confirmed in writing at the earliest practicable time) and any such
determination that the performance of Boston Edison Company’s duties under this
Agreement shall no longer be permissible under applicable law shall be evidenced
by an Opinion of Counsel to such effect delivered by Boston Edison Company to
the Note Issuer, the Note Trustee and the Certificate Trustee concurrently with
or promptly after such notice. No such resignation shall become effective until
a successor Servicer shall have assumed the responsibilities and obligations of
Boston Edison Company in accordance with Section 7.02.

 

Section 6.06. Servicing Compensation.

 

(a) In consideration for its services hereunder, until the Retirement of the
Notes, the Servicer shall receive an annual fee (the “Servicing Fee”) in an
amount equal to (i) five one-hundredth of one percent (0.05%) of the initial
principal balance of the Notes for so long as Boston Edison Company or any
successor Servicer bills the RTC Charge concurrently with other charges for
services or (ii) up to one and one-quarter percent (1.25%) of the initial
principal balance of the Notes if the RTC Charge is being billed separately to
Customers (which amount shall be determined by a separate agreement between the
Note Issuer and the Servicer). The Servicing Fee shall be payable in semiannual
installments on each Payment Date. The Servicer also shall be entitled to retain
as additional compensation (i) any interest earnings on Estimated RTC Charge
Payments deemed received by the Servicer and invested by the Servicer pursuant
to Section 6(c) of Annex I hereto prior to remittance to the Collection Account
and (ii) all late payment charges, if any, collected from Customers or TPSs.

 

-19-



--------------------------------------------------------------------------------

(b) The Servicing Fee set forth in Section 6.06(a) above and expenses provided
for in Section 6.06(c) below shall be paid to the Servicer by the Note Trustee,
on each Payment Date in accordance with the priorities set forth in Section
8.02(d) of the Note Indenture, by wire transfer of immediately available funds
from the Collection Account to an account designated by the Servicer. Any
portion of the Servicing Fee not paid on such date shall be added to the
Servicing Fee payable on the subsequent Payment Date.

 

(c) The Note Issuer shall pay all expenses incurred by the Servicer in
connection with its activities hereunder (including any fees to and
disbursements by accountants, counsel, or any other Person, any taxes imposed on
the Servicer (other than taxes based on the Servicer’s net income) and any
expenses incurred in connection with reports to Noteholders and
Certificateholders, subject to the priorities set forth in Section 8.02(d) of
the Note Indenture).

 

Section 6.07. Compliance with Applicable Law. The Servicer covenants and agrees,
in servicing the Transition Property, to comply in all material respects with
all laws applicable to, and binding upon, the Servicer and relating to such
Transition Property the noncompliance with which would have a material adverse
effect on the value of the Transition Property; provided, however, that the
foregoing is not intended to, and shall not, impose any liability on the
Servicer for noncompliance with any law that the Servicer is contesting in good
faith in accordance with its customary standards and procedures.

 

Section 6.08. Access to Certain Records and Information Regarding Transition
Property. The Servicer shall provide to the Noteholders, the Note Trustee and
the Certificate Trustee access to the Transition Property Records in such cases
where the Noteholders, the Note Trustee and the Certificate Trustee shall be
required by applicable law to be provided access to such records. Access shall
be afforded without charge, but only upon reasonable request and during normal
business hours at the respective offices of the Servicer. Nothing in this
Section shall affect the obligation of the Servicer to observe any applicable
law (including any DTE Regulation) prohibiting disclosure of information
regarding the Customers, and the failure of the Servicer to provide access to
such information as a result of such obligation shall not constitute a breach of
this Section.

 

Section 6.09. Appointments. The Servicer may at any time appoint any Person to
perform all or any portion of its obligations as Servicer hereunder; provided,
however, that the Rating Agency Condition shall have been satisfied in
connection therewith (except that with respect to Moody’s it shall be sufficient
to provide ten days prior notice); and, provided, further, that the Servicer
shall remain obligated and be liable under this Agreement for the servicing and
administering of the Transition Property in accordance with the provisions
hereof without diminution of such obligation and liability by virtue of the
appointment of such Person and to the same extent and under the same terms and
conditions as if the Servicer alone were servicing and administering the
Transition Property; and, provided, further, however, that nothing herein
(including the Rating Agency Condition) shall preclude the execution by the
Servicer of a TPS Service Agreement with any TPS pursuant to applicable law and
DTE Regulations. Notwithstanding anything to the contrary in this Agreement, the
parties hereto acknowledge and agree that the initial Servicer has appointed
Mellon Financial Corporation to process U.S. mail payments from Customers and
that such appointment is hereby permitted hereunder. The fees and expenses of
any such Person shall be as agreed between the Servicer and such Person from

 

-20-



--------------------------------------------------------------------------------

time to time and none of the Note Issuer, the Note Trustee, the Noteholders or
any other Person shall have any responsibility therefor or right or claim
thereto. Any such appointment shall not constitute a Servicer resignation under
Section 6.05.

 

Section 6.10. No Servicer Advances. Except with respect to Remittances of
Estimated RTC Charge Payments, the Servicer shall not make any advances of
interest on or principal of the Notes or the Certificates.

 

Section 6.11. Maintenance of Operations. The Servicer agrees to continue to
operate its distribution system to provide service to its customers so long as
it is acting as the Servicer under this Agreement.

 

ARTICLE VII.

DEFAULT

 

Section 7.01. Servicer Default. If any one of the following events (each a
“Servicer Default”) shall occur and be continuing:

 

(a) any failure by the Servicer to remit to the Collection Account on behalf of
the Note Issuer any required Remittance that shall continue unremedied for a
period of five (5) Servicer Business Days after written notice of such failure
is received by the Servicer from the Note Issuer or the Note Trustee; or

 

(b) any failure on the part of the Servicer duly to observe or to perform in any
material respect any other covenants or agreements of the Servicer set forth in
this Agreement, which failure shall (a) materially and adversely affect the
rights of the Noteholders or Certificateholders and (ii) continue unremedied for
a period of 60 days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given (A) to the Servicer by
the Note Issuer or (B) to the Servicer by the Note Trustee or by the Holders of
Notes evidencing not less than 25 percent of the Outstanding Amount of the
Notes; or

 

(c) any representation or warranty made by the Servicer in this Agreement shall
prove to have been incorrect in any material respect when made, which has a
material adverse effect on the Noteholders or Certificateholders and which
material adverse effect continues unremedied for a period of 60 days after
written notice of such failure is received by the Servicer from the Note Issuer
or the Note Trustee; or

 

(d) an Insolvency Event occurs with respect to the Servicer;

 

then, and in each and every case, so long as the Servicer Default shall not have
been remedied, either the Note Trustee, or the Holders of Notes evidencing not
less than 25 percent of the Outstanding Amount of the Notes, by notice then
given in writing to the Servicer (and to the Note Trustee if given by the
Noteholders) (a “Termination Notice”) may terminate all the rights and
obligations (other than the obligations set forth in Section 6.02 hereof) of the
Servicer under this Agreement. In addition, upon a Servicer Default described in
Section 7.01(a), each of the following shall be entitled to apply to the DTE for
sequestration and payment of revenues arising with respect to the Transition
Property: (1) the Noteholders, Certificateholders, Note Trustees and the
Certificate Trustee as beneficiary of any statutory lien permitted by the
Statute; (2) the

 

-21-



--------------------------------------------------------------------------------

Note Issuer or its assignees; (3) the Certificate Issuer or (4) pledgees or
transferees, including transferees under Section 1H(f) of the Statute, of the
Transition Property. On or after the receipt by the Servicer of a Termination
Notice, and subject to the approval of the DTE, all authority and power of the
Servicer under this Agreement, whether with respect to the Notes, the Transition
Property, the RTC Charge or otherwise, shall, without further action, pass to
and be vested in such successor Servicer as may be appointed under Section 7.02;
and, without limitation, the Note Trustee is hereby authorized and empowered to
execute and deliver, on behalf of the predecessor Servicer, as attorney-in-fact
or otherwise, any and all documents and other instruments, and to do or
accomplish all other acts or things necessary or appropriate to effect the
purposes of such Termination Notice, whether to complete the transfer of the
Transition Property Records and related documents, or otherwise. The predecessor
Servicer shall cooperate with the successor Servicer, the Note Issuer and the
Note Trustee in effecting the termination of the responsibilities and rights of
the predecessor Servicer under this Agreement, including the transfer to the
successor Servicer for administration by it of all cash amounts that shall at
the time be held by the predecessor Servicer for remittance, or shall thereafter
be received by it with respect to the Transition Property or the RTC Charge. In
case a successor Servicer is appointed as a result of a Servicer Default, all
reasonable costs and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with transferring the Transition Property
Records to the successor Servicer and amending this Agreement to reflect such
succession as Servicer pursuant to this Section shall be paid by the predecessor
Servicer upon presentation of reasonable documentation of such costs and
expenses.

 

Section 7.02. Appointment of Successor.

 

(a) Upon the Servicer’s receipt of a Termination Notice pursuant to Section 7.01
or the Servicer’s resignation or removal in accordance with the terms of this
Agreement, the predecessor Servicer shall continue to perform its functions as
Servicer under this Agreement, and shall be entitled to receive the requisite
portion of the Servicing Fee and reimbursement of expenses as provided herein,
until a successor Servicer shall have assumed in writing the obligations of the
Servicer hereunder as described below. In the event of the Servicer’s
termination hereunder, the Note Issuer shall appoint, subject to the approval of
the DTE, a successor Servicer with the Note Trustee’s prior written consent
thereto (which consent shall not be unreasonably withheld), and the successor
Servicer shall accept its appointment by a written assumption in form reasonably
acceptable to the Note Issuer and the Note Trustee. If within 30 days after the
delivery of the Termination Notice, the Note Issuer shall not have obtained such
a new Servicer, the Note Trustee may petition the DTE or a court of competent
jurisdiction to appoint a successor Servicer under this Agreement. A Person
shall qualify as a successor Servicer only if (i) such Person is permitted under
DTE Regulations to perform the duties of the Servicer, (ii) the Rating Agency
Condition shall have been satisfied and (iii) such Person enters into a
servicing agreement with the Note Issuer having substantially the same
provisions as this Agreement.

 

(b) Upon appointment, the successor Servicer shall be the successor in all
respects to the predecessor Servicer and shall be subject to all the
responsibilities, duties and liabilities arising thereafter relating thereto
placed on the predecessor Servicer and shall be entitled to the Servicing Fee
and all the rights granted to the predecessor Servicer by the terms and
provisions of this Agreement.

 

-22-



--------------------------------------------------------------------------------

Section 7.03. Waiver of Past Defaults. The Holders of Notes evidencing not less
than a majority of the Outstanding Amount of the Notes may, on behalf of all
Noteholders, waive in writing any default by the Servicer in the performance of
its obligations hereunder and its consequences, except a default in making any
required Remittances to the Collection Account in accordance with this
Agreement. Upon any such waiver of a past default, such default shall cease to
exist, and any Servicer Default arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereto.

 

Section 7.04. Notice of Servicer Default. The Servicer shall deliver to the Note
Issuer, the Note Trustee, the Certificate Trustee, the Certificate Issuer, the
Agencies and the Rating Agencies, promptly after having obtained knowledge
thereof, but in no event later than five Servicer Business Days thereafter,
written notice in an Officers’ Certificate of any event which with the giving of
notice or lapse of time, or both, would become a Servicer Default under Section
7.01(a) or (b).

 

ARTICLE VIII.

MISCELLANEOUS PROVISIONS

 

Section 8.01. Amendment. This Agreement may be amended in writing by the
Servicer and the Note Issuer with ten Servicer Business Days’ prior written
notice given to the Rating Agencies and the prior written consent of the Note
Trustee (which consent shall not be unreasonably withheld), but without the
consent of any of the Noteholders, to cure any ambiguity, to correct or
supplement any provisions in this Agreement or for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions in
this Agreement or of modifying in any manner the rights of the Noteholders;
provided, however, that such action shall not, as evidenced by an Officer’s
Certificate delivered to the Note Issuer and the Note Trustee, adversely affect
in any material respect the interests of any Noteholder or Certificateholder.

 

This Agreement may also be amended in writing from time to time by the Servicer
and the Note Issuer with ten Servicer Business Days’ prior written notice given
to the Rating Agencies and the prior written consent of the Note Trustee (which
consent shall not be unreasonably withheld) and the prior written consent of the
Holders of Notes evidencing not less than a majority of the Outstanding Amount
of the Notes, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Noteholders; provided, however, that any amendment
of the provisions of Sections 4.01 or 4.03 of this Agreement shall satisfy the
Rating Agency Condition (except that with respect to Moody’s it shall be
sufficient to provide ten days prior notice).

 

It shall not be necessary for the consent of Noteholders pursuant to this
Section to approve the particular form of any proposed amendment or consent, but
it shall be sufficient if such consent shall approve the substance thereof.

 

The Note Issuer shall promptly provide each of the Rating Agencies with a copy
of any amendment to this Agreement.

 

-23-



--------------------------------------------------------------------------------

Prior to its consent to any amendment to this Agreement, the Note Trustee shall
be entitled to receive and conclusively rely upon an Opinion of Counsel stating
that such amendment is authorized or permitted by this Agreement. The Note
Trustee may, but shall not be obligated to, enter into any such amendment which
affects the Note Trustee’s own rights, duties or immunities under this Agreement
or otherwise.

 

Section 8.02. Maintenance of Accounts and Records.

 

(a) The Servicer shall maintain accounts and records as to the Transition
Property accurately and in accordance with its standard accounting procedures
and in sufficient detail to permit reconciliation between RTC Charge Collections
and Deemed RTC Charge Payments.

 

(b) The Servicer shall permit the Note Trustee and its agents at any time during
normal business hours, upon reasonable notice to the Servicer and to the extent
it does not unreasonably interfere with the Servicer’s normal operations, to
inspect, audit and make copies of and abstracts from the Servicer’s records
regarding the Transition Property and the RTC Charge. Nothing in this Section
8.02(b) shall affect the obligation of the Servicer to observe any applicable
law (including any DTE Regulation) prohibiting disclosure of information
regarding the Customers, and the failure of the Servicer to provide access to
such information as a result of such obligation shall not constitute a breach of
this Section 8.02(b).

 

Section 8.03. Notices. Unless otherwise specifically provided herein, all
notices, directions, consents and waivers required under the terms and
provisions of this Agreement shall be in English and in writing, and any such
notice, direction, consent or waiver may be given by United States mail, courier
service, facsimile transmission or electronic mail (confirmed by telephone,
United States mail or courier service in the case of notice by facsimile
transmission or electronic mail) or any other customary means of communication,
and any such notice, direction, consent or waiver shall be effective when
delivered, or if mailed, three days after deposit in the United States mail with
proper postage for ordinary mail prepaid:

 

  (a) if to the Servicer, to

 

Boston Edison Company

One NSTAR Way

Westwood, MA 02090

Attention: Director of Corporate Finance

      and Cash Management

 

Facsimile:   (781) 441-8013 Telephone:   (781) 441-8127

 

  (b) if to the Note Issuer, to

 

BEC Funding II, LLC

One NSTAR Way

Westwood, MA 02090

Attention:    President

 

-24-



--------------------------------------------------------------------------------

Facsimile:   (781) 441-8013 Telephone:   (781) 441-8900

 

  (c) if to the Note Trustee, to

 

The Bank of New York

101 Barclay Street, Floor 8 West

New York, NY 10286

 

Attention:   Asset Backed Finance Unit Facsimile:   (212) 815-5544 Telephone:  
(212) 815-5286

 

  (d) if to Moody’s, to

 

Moody’s Investors Service, Inc.

99 Church Street

New York, NY 10007

 

Attention:   ABS Monitoring Department Facsimile:   (212) 553-0573 Telephone:  
(212) 553-3686

 

  (e) if to S&P, to

 

Standard & Poor’s Rating Services

55 Water Street, 41st Floor

New York, NY 10041

Attention: ABS Surveillance Group – New Assets

 

Facsimile:   (212) 438-2655 Telephone:   (212) 438-2000 E-mail:  
Servicer_reports@sandp.com

 

  (f) if to the Agencies, to

 

Massachusetts Development Finance Agency

160 Federal Street

Boston, MA 02110

Attention: General Counsel

 

Facsimile:   (617) 330-2001

 

-25-



--------------------------------------------------------------------------------

Telephone:   (617) 330-2006

 

and

 

Massachusetts Health and Educational Facilities Authority

99 Summer Street, 10th Floor

Boston, MA 02110

Attention: General Counsel

 

Facsimile:   (617) 737-8366 Telephone:   (617) 737-8377

 

  (g) if to the Certificate Issuer, to:

 

The Bank of New York (Delaware), as Delaware Trustee for Massachusetts RRB
Special Purpose Trust BEC-1

 

c/o The Bank of New York

101 Barclay Street, Floor 8 West

New York, NY 10286

Attention: Asset Backed Finance Unit

Facsimile: (212) 815-5544

Telephone: (212) 815-5286

 

(with copies to the Agencies at the addresses listed herein)

 

  (h) as to each of the foregoing, at such other address as shall be designated
by written notice to the other parties.

 

Section 8.04. Assignment. Notwithstanding anything to the contrary contained
herein, except as provided in Section 6.04 and as provided in the provisions of
this Agreement concerning the resignation of the Servicer, this Agreement may
not be assigned by the Servicer.

 

Section 8.05. Limitations on Rights of Third Parties. The provisions of this
Agreement are solely for the benefit of the Servicer, the Note Issuer, the
Noteholders, the Certificateholders, the Note Trustee, the Certificate Trustee,
the Delaware Trustee, the Agencies, the Certificate Issuer and the other Persons
expressly referred to herein and such Persons shall have the right to enforce
the relevant provisions of this Agreement, except that the Noteholders and the
Certificateholders shall be entitled to enforce their rights against the
Servicer under this Agreement solely through a cause of action brought for their
benefit by the Note Trustee or the Certificate Trustee, as the case may be.
Nothing in this Agreement, whether express or implied, shall be construed to
give to any other Person any legal or equitable right, remedy or claim in the
Transition Property or under or in respect of this Agreement or any covenants,
conditions or provisions contained herein.

 

Section 8.06. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such

 

-26-



--------------------------------------------------------------------------------

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 8.07. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

Section 8.08. Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

Section 8.09. Governing Law. This Agreement shall be construed in accordance
with the substantive laws of The Commonwealth of Massachusetts, without giving
effect to its conflict of law or other principles that would cause the
application of the laws of another jurisdiction, and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with such
laws.

 

Section 8.10. Assignment to Note Trustee. The Servicer hereby acknowledges and
consents to the collateral assignment of any or all of the Note Issuer’s rights
and obligations hereunder to the Note Trustee for the benefit of the holders of
the Notes and to the further assignment of the Note Trustee’s rights and
obligations under the Note Indenture to the Certificate Trustee for the benefit
of the holders of the Certificates.

 

Section 8.11. Nonpetition Covenants. Notwithstanding any prior termination of
this Agreement or the Note Indenture, but subject to the DTE’s right to order
the sequestration and payment of revenues arising with respect to the Transition
Property notwithstanding any bankruptcy, reorganization or other insolvency
proceedings with respect to the debtor, pledgor or transferor of the Transition
Property pursuant to Sections 1H(d)(5) and 1H(e) of the Statute, the Servicer
solely in its capacity as creditor of the Note Issuer, shall not, prior to the
date which is one year and one day after the termination of the Note Indenture
with respect to the Note Issuer, petition or otherwise invoke or cause the Note
Issuer or the Trust to invoke the process of any court or governmental authority
for the purpose of commencing or sustaining an involuntary case against the Note
Issuer or the Trust under any federal or state bankruptcy, insolvency or similar
law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Note Issuer or the Trust or any
substantial part of the property of the Note Issuer or the Trust, or, to the
fullest extent permitted by law, ordering the winding up or liquidation of the
affairs of the Note Issuer or the Trust.

 

IN WITNESS WHEREOF, the parties hereto have caused this Transition Property
Servicing Agreement to be duly executed by their respective officers as of the
day and year first above written.

 

-27-



--------------------------------------------------------------------------------

BEC FUNDING II, LLC,

Note Issuer

By:   /s/    EMILIE O’NEIL            

Name: Emilie O’Neil

   

Title: Assistant Treasurer

BOSTON EDISON COMPANY,

Servicer

By:   /s/    PHILIP J. LEMBO            

Name: Philip J. Lembo

   

Title: Assistant Treasurer

 

-28-



--------------------------------------------------------------------------------

 

EXHIBIT A

CERTIFICATE OF COMPLIANCE

 

The undersigned hereby certifies that he/she is the duly elected and acting
[                    ] of Boston Edison Company, as servicer (the “Servicer”)
under the Transition Property Servicing Agreement, dated as of March 1, 2005
(the “Servicing Agreement”), between the Servicer and BEC Funding II, LLC (the
“Note Issuer”), and further certifies on behalf of the Servicer that:

 

1. A review of the activities of the Servicer and of its performance under the
Servicing Agreement during the [twelve] months ended December 31,
[                    ] has been made under the supervision of the undersigned
pursuant to Section 3.03 of the Servicing Agreement; and

 

2. To the undersigned’s knowledge, based on such review, the Servicer has
fulfilled all of its material obligations in all material respects under the
Servicing Agreement throughout the [twelve] months ended December 31,
[                    ], except as listed on Annex A hereto.

 

Executed as of this                      day of                      .

 

By:

       

Name:

   

Title:

 

-29-



--------------------------------------------------------------------------------

 

ANNEX A TO EXHIBIT A

 

LIST OF SERVICER DEFAULTS

 

Nature of Default

--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

 

-30-



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF ROUTINE TRUE-UP LETTER

 

[date]

 

ADVICE                    

 

DEPARTMENT OF TELECOMMUNICATIONS AND ENERGY (THE “DEPARTMENT”)

 

OF THE COMMONWEALTH OF MASSACHUSETTS

 

SUBJECT:    Periodic RTC Charge True-Up Mechanism Advice Filing Pursuant to
D.T.E. 04-70 (the “Financing Order”), Boston Edison Company (“Boston Edison”),
as servicer of the RRBs or any successor Servicer and on behalf of the trustee
as assignee of the special purpose entity (the “SPE”) may apply for adjustment
to the RTC Charge annually and at such additional intervals as may be provided
for in the Financing Order. Any capitalized terms not defined herein shall have
the meanings ascribed thereto in the Financing Order.

 

PURPOSE

 

This filing establishes the revised RTC Charge to be assessed and collected from
all classes of retail users of Boston Edison’s distribution system within the
geographic service territory as in effect on July 1, 1997, whether or not energy
is purchased from Boston Edison or any third party generation supplier, and
whether or not such distribution system is being operated by Boston Edison or a
successor distribution company. The RTC Charge is a usage-based component of the
transition charge on each retail user’s monthly bill and may include in the
future a component of any exit charge collected pursuant to G.L. c. 164, § 1G(g)
until the Total Payment Requirements of the Company’s SPE are discharged in
full. In the Financing Order, the Department authorized Boston Edison to file
Routine True-Up Advice Letters annually and at such additional intervals, if
necessary, as provided for in the Financing Order. Boston Edison, or a successor
Servicer, is authorized to file periodic RTC Charge adjustments to the extent
necessary to ensure the timely recovery of revenues sufficient to provide for
the payment of an amount equal to the sum of the Periodic Payment Requirements
(as defined in the Financing Order), which may include indemnity obligations of
the SPE in the RRB transaction documents for SPE officers and directors, trustee
fees, liabilities of the special purpose trust and liabilities to the
underwriters related to the underwriting of the RRBs. Routine True-Up Advice
Letter filings are those where Boston Edison uses the methodology approved by
the Department in DTE Docket No. 04-70 to adjust upward or downward the existing
RTC Charge.

 

-31-



--------------------------------------------------------------------------------

Using the methodology approved by the Department in the Financing Order, this
filing modifies the variables used in the RTC Charge calculation and provides
the resulting modified RTC Charge. Table I shows the revised assumptions for
each of the variables used in calculating the RTC Charge for retail users. The
assumptions underlying the current RTC Charges were filed in an Issuance Advice
Letter, dated                     .

 

Table I below shows the current assumptions for each of the variables used in
the RTC Charge calculation.

 

TABLE 1

 

INPUT VALUES FOR RTC CHARGE

 

Forecasted annual retail kWh sales:

 

Percent of billed amounts expected to be charged-off:

 

Weighted average days sales outstanding:

 

( calculated as follows)

 

Percent of billed amounts collected in current month:

 

Percent of billed amounts collected in second month after billing:

 

Percent of billed amounts collected in third month after billing:

 

Percent of billed amounts collected in fourth month after billing:

 

Percent of billed amounts collected in fifth month after billing:

 

Annual ongoing transaction expenses (Company only):

 

Current SPE Debt Securities outstanding balance:

 

Expected SPE Debt Securities outstanding balance as of
        /        /        :            

 

Deferred unpaid SPE Debt Securities principal:

 

Accrued but unpaid SPE Debt Securities interest:

 

Unpaid ongoing transaction costs (Company only):

 

Required annual overcollateralization amount:

 

Deficiency in capital subaccount:

 

Deficiency in overcollateralization subaccount:

 

Amount in reserve subaccount:

 

-32-



--------------------------------------------------------------------------------

The adjusted RTC Charge calculated for retail users is as follows:             
¢/kWh

 

EFFECTIVE DATE

 

In accordance with the Financing Order, Routine True-Up Advice Letters for
annual RTC Charge adjustments shall be filed annually or more frequently, if
necessary, with the resulting changes to be effective no sooner than 15 days
after the filing of this Routine True-Up Advice Letter. No resolution by the
Department is required. Therefore, these RTC Charges shall be effective as of
                    .

 

-33-



--------------------------------------------------------------------------------

NOTICE

 

Copies of this filing are being furnished to the parties on the attached service
list. Notice to the public is hereby given by filing and keeping this filing
open for public inspection at Boston Edison’s corporate headquarters.

 

Enclosures

 

-34-



--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF MONTHLY SERVICER CERTIFICATE

 

Pursuant to Section 4.01(d)(ii) of the Transition Property Servicing Agreement,
dated as of March 1, 2005 (the “Agreement”), between Boston Edison Company, as
servicer (the “Servicer”) and BEC Funding II, LLC, the Servicer does hereby
certify as follows:

 

Capitalized terms used herein have their respective meanings as set forth in the
Agreement.

 

For the Monthly Period:                    

 

1. Billings:

 

a) Monthly kWh Consumption:

 

b) Applicable RTC Charge:

 

c) Total RTC Charge Amount Billed (less expected charge-offs) this Month:

 

d) Cumulative RTC Charge Amount Billed (less expected charge-offs) this
Remittance Period:

 

2. Remittances:

 

a) Total Amount Remitted this Month:

 

b) Cumulative Amount Remitted this Remittance Period:

 

3. Draws on Subaccounts:

 

a) Reserve Subaccount Draw Amount this Month:

 

b) Cumulative Reserve Subaccount Draw Amount this Remittance Period (net of
funding):

 

c) Overcollateralization Subaccount Draw Amount this Month:

 

d) Cumulative Overcollateralization Subaccount Draw Amount this Remittance
Period (net of funding):

 

e) Capital Subaccount Draw Amount this Month:

 

f) Cumulative Capital Subaccount Draw Amount this Remittance Period (net of
funding):

 

Executed as of this                  day of             .

 

BOSTON EDISON COMPANY

as Servicer

By:

       

Name:

       

Title:

   

 

-35-



--------------------------------------------------------------------------------

 

EXHIBIT D

 

FORM OF SEMIANNUAL SERVICER CERTIFICATE

 

Pursuant to Section 4.01(d)(iii) of the Transition Property Servicing Agreement,
dated as of March 1, 2005 (the “Agreement”), between Boston Edison Company, as
servicer and BEC Funding II, LLC, the Servicer does hereby certify, for the
Current Payment Date, as follows:

 

Capitalized terms used herein have their respective meanings as set forth in the
Agreement. References herein to certain sections and subsections are references
to the respective sections of the Agreement.

 

1. RTC Charge Collections and Aggregate Amounts Available for the Current
Payment Date:

 

  i. Amount Remitted [Month] [Year]

 

  ii. Amount Remitted [Month] [Year]

 

  iii. Amount Remitted [Month] [Year]

 

  iv. Amount Remitted [Month] [Year]

 

  v. Amount Remitted [Month] [Year]

 

  vi. Amount Remitted [Month] [Year]

 

  vii. Total Amount Remitted for this Period (sum of i. through vi. above):

 

  viii. Net Earnings on Collection Account (1):

 

  ix. Expenses Paid to Date:

 

  x. General Subaccount Balance (sum of vii. and viii. above minus ix.):

 

  xi. Reserve Subaccount Balance

 

  xii. Overcollateralization Subaccount Balance

 

  xiii. Capital Subaccount Balance

 

  xiv. Collection Account Balance (sum of x. through xiii. above)1:

 

2. Outstanding Principal Balance as of Prior Payment Date by Tranche:

 

  i. Class A-1 Principal Balance Outstanding Note:

 

  ii. Class A-2 Principal Balance Outstanding Note:

 

  iii. Class A-3 Principal Balance Outstanding Note:

 

  iv. Class A-4 Principal Balance Outstanding Note:

--------------------------------------------------------------------------------

1 Includes interest earned on the reserve and overcollaterization account
transferred to the collection account.

 

-36-



--------------------------------------------------------------------------------

  vi. Total Note Principal Balance:

 

3. Required Funding/Payments as of Current Payment Date:

 

a) Projected Principal Balances and Payments

 

         

Projected

Principal Balance

--------------------------------------------------------------------------------

  

Semi-Annual

Principal Due

--------------------------------------------------------------------------------

 

  i. Class A-1 Note

 

  ii. Class A-2 Note

 

  iii Class A-3 Note

 

  iv. Class A-4 Note

 

  vi. Total Projected Principal Amount:

 

b) Required Interest Payments

 

    

Note

Interest Rate

--------------------------------------------------------------------------------

  

Days in

Applicable Period

--------------------------------------------------------------------------------

  

Interest

Due

--------------------------------------------------------------------------------

 

  i. Class A-1 Note

 

  ii. Class A-2 Note

 

  iii. Class A-3 Note

 

  iv. Class A-4 Note

 

  vi. Total Required Interest Amount:

 

c) Projected Subaccount Payments and Levels

 

Subaccount

--------------------------------------------------------------------------------

       

Projected Level

--------------------------------------------------------------------------------

  

Funding

Required

--------------------------------------------------------------------------------

 

  i. Capital Subaccount:

 

  ii. Overcollateralization Subaccount:

 

  iii. Total Subaccount Payments and Levels:

 

-37-



--------------------------------------------------------------------------------

4. Allocation of Remittances as of Current Payment Date Pursuant to Section
8.02(d) of Note Indenture:

 

a) Semiannual Expenses

 

Net Expense Amount (Payable on Current Payment Date):

 

  i. Note, Delaware and Certificate Trustee Fees and Expenses allocable to Note
Issuer:

 

  ii. Semiannual Servicing Fee:

 

  iii. Semiannual Administration Fee:

 

  iv. Operating Expenses (subject to $100,000 cap):

 

  v. Total Expenses:

 

b) Semiannual Interest

 

         

Aggregate

--------------------------------------------------------------------------------

  

Per $1000 of Original

Principal Amount

--------------------------------------------------------------------------------

 

  i. Class A-1 Note

 

  ii. Class A-2 Note

 

  iii. Class A-3 Note

 

  iv. Class A-4 Note

 

  vi. Total Semiannual Interest:

 

c) Semiannual Principal

 

         

Aggregate

--------------------------------------------------------------------------------

  

Per $1000 of Original

Principal Amount

--------------------------------------------------------------------------------

 

  i. Class A-1 Note

 

  ii. Class A-2 Note

 

  iii. Class A-3 Note

 

  iv. Class A-4 Note

 

  vi. Total Semiannual Principal:

 

-38-



--------------------------------------------------------------------------------

d) Other Payments

 

  i. Operating Expenses (in excess of $100,000):

 

  ii. Funding of Capital Subaccount (to required amount):

 

  iii. Funding of Overcollateralization Subaccount (to required level):

 

  iv. Deposits to Reserve Subaccount:

 

5. Outstanding Principal Balance and Collection Account Balance as of Current
Payment Date (after giving effect to payments to be made on such distribution
date):

 

a) Principal Balance Outstanding:

 

  i. Class A-1 Principal Balance Outstanding Note:

 

  ii. Class A-2 Principal Balance Outstanding Note:

 

  iii. Class A-3 Principal Balance Outstanding Note:

 

  iv. Class A-4 Principal Balance Outstanding Note:

 

  vi. Total Note Principal Balance:

 

b) Collection Account Balances Outstanding:

 

  i. Capital Subaccount:

 

  ii. Overcollateralization Subaccount:

 

  iii. Reserve Subaccount:

 

  iv. Total Subaccount Amount:

 

6. Sub-Account Draws as of Current Payment Date (if applicable, pursuant to
Section 8.02(e) of Note Indenture):

 

  i. Capital Subaccount:

 

  ii. Overcollateralization Subaccount:

 

  iii. Reserve Subaccount:

 

  iv. Total Subaccount Draws:

 

7. Shortfalls in Interest and Principal Payments as of Current Payment Date (if
applicable):

 

a) Semiannual Interest Shortfall

 

-39-



--------------------------------------------------------------------------------

  i. Class A-1 Note

 

  ii. Class A-2 Note

 

  iii. Class A-3 Note

 

  iv. Class A-4 Note

 

  vi. Total Semiannual Interest Shortfall:

 

b) Semiannual Principal Shortfall

 

  i. Class A-1 Note

 

  ii. Class A-2 Note

 

  iii. Class A-3 Note

 

  iv. Class A-4 Note

 

  vi. Total Semiannual Principal Shortfall:

 

8. Shortfalls in Required Subaccount Levels as of Current Distribution Date:

 

  i. Capital Subaccount:

 

  ii. Overcollateralization Subaccount:

 

  iii. Total Subaccount Shortfalls:

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Semiannual Servicer Certificate this          day of                 ,
            .

 

BOSTON EDISON COMPANY, as Servicer

By:

       

Name:

       

Title:

   

 

-40-



--------------------------------------------------------------------------------

 

EXHIBIT E

 

FORM OF ANNUAL RECONCILIATION

 

Pursuant to Section 4.03(b) of the Transition Property Servicing Agreement,
dated as of                     , 2005, between Boston Edison Company, as
servicer (the “Servicer”) and BEC Funding II, LLC, the Servicer does hereby
certify as follows:

 

For the Reconciliation Period:                     to                     

 

1. Calculation of Remittance Shortfall or Remittance Excess:

 

  a) System-wide Billed Revenues:

 

  b) System-wide Charge-Offs:

 

  c) System-wide Charge-Off % (b / a):

 

  d) RTC Charge-Off adjustment factor:

 

  e) “Deemed Charge-Off Percent” (c x d):

 

  f) “Estimated Charge-Off Percent”:

 

  g) kWh Consumption ([Jan. 1] to [Mar. 31]):

 

  h) RTC Charge ([Jan. 1] to [Mar. 31]):

 

  i) RTC Charges (gross of charge-offs)([Jan. 1] to [Mar. 31]) (g x h):

 

  j) kWh Consumption ([Apr. 1] to [Dec. 31]):

 

  k) RTC Charge ([Apr. 1] to [Dec. 31]):

 

  l) RTC Charges (gross of charge-offs)([Apr. 1] to [Dec. 31]) (j x k)

 

  m) Deemed RTC Charge Payments ([100% – e] x [i + l]):

 

  n) Estimated RTC Charge Payments ([100% – f] x [i + l]):

 

  o) Remittance Shortfall (m – n, if positive):

 

  p) Remittance Excess (n – m, if positive):

 

Executed as of this                      day of                     .

 

BOSTON EDISON COMPANY, as Servicer

By:

       

Name:

       

Title:

   

 

-41-



--------------------------------------------------------------------------------

 

ANNEX I

 

SERVICING PROCEDURES

 

The Servicer agrees to comply with the following servicing procedures:

 

SECTION 1. DEFINITIONS

 

(a) Capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Agreement.

 

(b) Whenever used in this Annex I, the following words and phrases shall have
the following meanings:

 

“Billed RTC Charges” means the dollar amounts billed to Customers or the
Applicable TPS in respect of the RTC Charge, whether billed to Customers or the
Applicable TPS by the Servicer or to Customers by a TPS pursuant to a TPS
Service Agreement.

 

“Deemed Charge-Off Percent” means the Servicer’s actual system wide charge-off
percentage, as adjusted for estimates of partially paid bills (which are deemed
to have paid the RTC Charge in full).

 

“Estimated Charge-Off Percent” means the Servicer’s good faith estimate of the
Deemed Charge-Off Percent.

 

“Servicer Policies and Practices” means, with respect to the Servicer’s duties
under this Annex I, the policies and practices of the Servicer applicable to
such duties that the Servicer follows with respect to comparable assets that it
services for itself or others, as in effect from time to time and in accordance
with DTE Regulations. The Servicer shall provide ten days’ prior written notice
to the Rating Agencies of any amendment to the Servicer Policies and Practices
that would adversely affect in any material respect the Noteholders or
Certificateholders.

 

SECTION 2. DATA ACQUISITION

 

(a) Installation and Maintenance of Meters. Except to the extent that a TPS is
responsible for such services pursuant to a TPS Service Agreement, the Servicer
shall cause to be installed, replaced and maintained meters in accordance with
the Servicer Policies and Practices.

 

(b) Meter Reading. In accordance with the Servicer Policies and Practices, the
Servicer shall obtain usage measurements for each Customer; provided, however,
that the Servicer may determine any Customer’s usage on the basis of estimates
in accordance with applicable DTE Regulations; and, provided, further, that the
Servicer may obtain usage measurements from the Applicable TPS for Customers
receiving meter reading services from such TPS if the applicable TPS Service
Agreement so provides.

 

(c) Cost of Metering. The Note Issuer shall not be obligated to pay any costs
associated with the metering duties set forth in this Section 2, including the
costs of installing,

 

-42-



--------------------------------------------------------------------------------

replacing and maintaining meters, nor shall the Note Issuer be entitled to any
credit against the Servicing Fee for any cost savings realized by the Servicer
or any TPS as a result of new metering and/or billing technologies.

 

SECTION 3. USAGE AND BILL CALCULATION

 

The Servicer shall obtain a calculation of each Customer’s usage (which may be
based on data obtained from such Customer’s meter read or on usage estimates
determined in accordance with applicable DTE Regulations) in accordance with the
Servicer Policies and Practices and shall determine therefrom Billed RTC
Charges; provided, however, that in the case of Customers served by a TPS
pursuant to a TPS Service Agreement, the Servicer may obtain usage measurements
from the Applicable TPS for Customers receiving meter reading services from such
TPS if the applicable TPS Service Agreement so provides and shall determine
therefrom Billed RTC Charges.

 

SECTION 4. BILLING

 

(a) The Servicer shall implement the RTC Charge as of the Closing Date and shall
thereafter bill each Customer or the Applicable TPS for each Customer’s Billed
RTC Charges in accordance with the provisions of this Section 4.

 

(b) Frequency of Bills; Billing Practices. In accordance with the Servicer
Policies and Practices, the Servicer shall generate and issue a Bill to each
Customer, or, in the case of a Customer who is being billed by a TPS, to the
Applicable TPS, with respect to such Customer’s Billed RTC Charges. In the event
that the Servicer makes any material modification to the Servicer Policies and
Practices, it shall notify the Note Issuer, the Note Trustee, the Certificate
Trustee and the Rating Agencies as soon as practicable, and in no event later
than 60 Servicer Business Days after such modification goes into effect;
provided, however, that the Servicer may not make any modification that will
materially adversely affect the Certificateholders.

 

(c) Format.

 

(i) Each Bill to a Customer shall contain or be deemed to contain a Transition
Charge that shall include the RTC Charge owed by such Customer for the
applicable billing period.

 

(ii) Each Bill in which the Transition Charge is listed as a line item shall
contain a statement (as a footnote) to the effect that all or a portion of the
Transition Charge is owned by the Note Issuer.

 

(iii) The Servicer shall conform to such requirements in respect of the format,
structure and text of Bills delivered to Customers and TPSs as applicable DTE
Regulations shall from time to time prescribe. To the extent that Bill format,
structure and text are not prescribed by applicable law or by applicable DTE
Regulations, the Servicer shall, subject to clauses (i) and (ii) of this
subsection (c), determine the format, structure and text of all Bills in
accordance with its reasonable business judgment, the Servicer Policies and
Practices and historical practice.

 

-43-



--------------------------------------------------------------------------------

(d) Delivery. Except as provided in the next sentence, the Servicer shall
deliver all Bills to Customers (i) by United States mail in such class or
classes as are consistent with the Servicer Policies and Practices or (ii) by
any other means, whether electronic or otherwise, that the Servicer may from
time to time use in accordance with the Servicer Policies and Practices. In the
case of Customers that have elected to be billed by a TPS, the Servicer shall
deliver all Bills to the Applicable TPSs by such means as are mutually agreed
upon by the Servicer and the Applicable TPS in the TPS Service Agreement and
which are consistent with DTE Regulations. The Servicer or a TPS, as applicable,
shall pay from its own funds all costs of issuance and delivery of all Bills
that it renders, including printing and postage costs as the same may increase
or decrease from time to time.

 

SECTION 5. CUSTOMER SERVICE FUNCTIONS

 

The Servicer or a TPS to extent provided in the applicable TPS Service Agreement
shall handle all Customer inquiries and other Customer service matters according
to the Servicer Policies and Practices.

 

SECTION 6. COLLECTIONS; PAYMENT PROCESSING; REMITTANCE

 

(a) Collection Efforts, Policies, Procedures.

 

(i) The Servicer shall collect Billed RTC Charges from Customers and TPSs as and
when the same become due in accordance with such collection procedures as it
follows with respect to comparable assets that it services for itself or others,
including the following:

 

(A) The Servicer shall prepare and deliver overdue notices to Customers and TPSs
in accordance with applicable DTE Regulations and the Servicer Policies and
Practices.

 

(B) The Servicer shall deliver past-due and shut-off notices in accordance with
applicable DTE Regulations and the Servicer Policies and Practices.

 

(C) The Servicer shall adhere to and carry out disconnection policies and
termination of billing by a TPS pursuant to a TPS Service Agreement in
accordance with Sections 116, 124-124I of the Statute or successor provisions,
applicable DTE Regulations and the Servicer Policies and Practices.

 

(D) The Servicer may employ the assistance of collection agents in accordance
with applicable DTE Regulations and the Servicer Policies and Practices.

 

(E) The Servicer shall apply Customer and TPS deposits to the payment of
delinquent accounts in accordance with applicable DTE Regulations and the
Servicer Polices and Practices.

 

(ii) The Servicer shall not waive any late payment charge or any other fee or
charge relating to delinquent payments, if any, or waive, vary or modify any
terms of payment of any amounts payable by a Customer, in each case unless such
waiver or action: (A) would be in accordance with the Servicer Policies and
Practices and (B) would comply in all material respects with applicable law.

 

-44-



--------------------------------------------------------------------------------

(iii) The Servicer shall accept payment from Customers in respect of Billed RTC
Charges in such forms and methods and at such times and places in accordance
with the Servicer Policies and Practices. The Servicer shall accept payment from
TPSs in respect of Billed RTC Charges in such forms and methods and at such
times and places as the Servicer and each TPS shall mutually agree in accordance
with the applicable TPS Service Agreement and applicable DTE Regulations.

 

(b) Payment Processing, Allocation, Priority of Payments. The Servicer shall
post all payments received to Customer or TPS accounts as promptly as
practicable, and, in any event, substantially all payments shall be posted no
later than two Servicer Business Days after receipt.

 

(c) Investment of Estimated RTC Charge Payments Received. Prior to remittance on
the applicable Remittance Date, the Servicer may invest Estimated RTC Charge
Payments at its own risk and for its own benefit, and such investments and funds
shall not be required to be segregated from the other investments and funds of
the Servicer. The Servicer shall be entitled to retain as additional
compensation any interest earnings on Estimated RTC Charge Payments invested by
it.

 

(d) Calculation of Estimated RTC Charge Payments and Deemed RTC Charge Payments;
Remittances. In accordance with Section 4.03(a) of the Agreement, the Servicer
shall remit to the Note Trustee for deposit in the Collection Account an amount
equal to the product of the Billed RTC Charges for a particular billing date
multiplied by one hundred percent less the Estimated Charge-Off Percent. Such
product shall constitute the amount of Estimated RTC Charge Payments. Pursuant
to Section 4.03(b) of the Agreement, on or before March 1 of each year, the
Servicer shall calculate the amount of Deemed RTC Charge Payments by multiplying
the Billed RTC Charges by one hundred percent less the Deemed Charge-Off
Percent.

 

(e) Remittances.

 

(i) The Note Issuer shall cause to be established the Collection Account in the
name of the Note Trustee in accordance with Section 8.02 of the Note Indenture.

 

(ii) The Servicer shall make or cause to be made Remittances to the Collection
Account in accordance with Section 4.03 of the Agreement.

 

(iii) Any change of account or change of institution affecting the Collection
Account shall not take effect until the Note Issuer has provided at least
fifteen (15) Servicer Business Days written notice thereof to the Servicer.

 

SECTION 7. TPSs

 

In the event a TPS performs services pursuant to a TPS Service Agreement, the
Servicer shall comply with the procedures set forth in Schedule A to this Annex
I.

 

-45-



--------------------------------------------------------------------------------

 

SCHEDULE A

 

TO ANNEX I

 

Additional Servicing Procedures Applicable to TPSs

 

1. Establishing TPS Relationship

 

In addition to any actions required by the DTE or by applicable law, for each
TPS that is responsible for collecting Billed RTC Charges, the Servicer shall
take the following steps:

 

(a) Maintain adequate records of the payment arrangement applicable to such TPS;

 

(b) Maintain copies of all Customer requests to convert to billing by a TPS;

 

(c) Verify with the DTE that each TPS is licensed to supply electricity in
Massachusetts;

 

(d) Obtain information from the TPS including, but not limited to: name,
contact, address, telephone facsimile transmission number and internet address;

 

(e) Maintain and update records of Customers to permit prompt reversion to
dual-billing;

 

(f) Maintain estimates of one month’s maximum Estimated RTC Charge Payments for
each TPS required to post a bond, letter of credit or cash deposit pursuant to
the applicable TPS Service Agreement; and

 

(g) Comply with credit conditions set out in the Financing Order and applicable
TPS Service Agreement.

 

2. Monitoring TPS Obligations

 

(a) The Servicer shall require each TPS to pay all undisputed and all disputed
Billed RTC Charges or make a financial arrangement for such payment according to
the applicable TPS Service Agreement; and

 

(b) For all TPSs subject to any remittance option where such TPS is liable for
all amounts billed in respect of Customers served thereby regardless of the
amounts received therefrom, the Servicer shall monitor payment compliance and
take all actions permitted by the DTE and the Financing Order in the event of a
default in payment.

 

3. Enforcing TPS Obligations

 

The Servicer shall promptly take all actions specified by the Financing Order
with respect to amounts not remitted to the Servicer in accordance with the
payment terms specified by the Financing Order, in addition to any other
remedies available at law.

 

-46-



--------------------------------------------------------------------------------

 

SCHEDULE 4.01(A)

 

EXPECTED AMORTIZATION SCHEDULE

 

OUTSTANDING PRINCIPAL BALANCE

 

Date

--------------------------------------------------------------------------------

   Class A-1
Balance


--------------------------------------------------------------------------------

   Class A-2
Balance


--------------------------------------------------------------------------------

   Class A-3
Balance


--------------------------------------------------------------------------------

   Class A-4
Balance


--------------------------------------------------------------------------------

3/1/2005

   $ 42,997,000    $ 60,978,000    $ 104,619,000    $ 56,906,000

9/15/2005

   $ 29,988,013    $ 60,978,000    $ 104,619,000    $ 56,906,000

3/15/2006

   $ 9,809,500    $ 60,978,000    $ 104,619,000    $ 56,906,000

9/15/2006

   $ 0    $ 53,754,457    $ 104,619,000    $ 56,906,000

3/15/2007

   $ 0    $ 37,600,000    $ 104,619,000    $ 56,906,000

9/15/2007

   $ 0    $ 21,525,287    $ 104,619,000    $ 56,906,000

3/15/2008

   $ 0    $ 4,412,500    $ 104,619,000    $ 56,906,000

9/15/2008

   $ 0    $ 0    $ 92,736,156    $ 56,906,000

3/15/2009

   $ 0    $ 0    $ 75,844,000    $ 56,906,000

9/15/2009

   $ 0    $ 0    $ 59,592,017    $ 56,906,000

3/15/2010

   $ 0    $ 0    $ 42,656,500    $ 56,906,000

9/15/2010

   $ 0    $ 0    $ 26,380,750    $ 56,906,000

3/15/2011

   $ 0    $ 0    $ 9,469,000    $ 56,906,000

9/15/2011

   $ 0    $ 0    $ 0    $ 50,095,293

3/15/2012

   $ 0    $ 0    $ 0    $ 33,187,500

9/15/2012

   $ 0    $ 0    $ 0    $ 16,894,233

3/15/2013

   $ 0    $ 0    $ 0    $ 0

 